Name: 2000/523/EC: Commission Decision of 10 August 2000 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain malleable cast iron tube or pipe fittings originating in Brazil, Croatia, the Czech Republic, the Federal Republic of Yugoslavia, Japan, the People's Republic of China, the Republic of Korea and Thailand and terminating the proceeding in respect of imports originating in Croatia and the Federal Republic of Yugoslavia (notified under document number C(2000) 2452)
 Type: Decision
 Subject Matter: international trade;  competition;  mechanical engineering;  cooperation policy;  trade
 Date Published: 2000-08-18

 Avis juridique important|32000D05232000/523/EC: Commission Decision of 10 August 2000 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain malleable cast iron tube or pipe fittings originating in Brazil, Croatia, the Czech Republic, the Federal Republic of Yugoslavia, Japan, the People's Republic of China, the Republic of Korea and Thailand and terminating the proceeding in respect of imports originating in Croatia and the Federal Republic of Yugoslavia (notified under document number C(2000) 2452) Official Journal L 208 , 18/08/2000 P. 0053 - 0054Commission Decisionof 10 August 2000accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain malleable cast iron tube or pipe fittings originating in Brazil, Croatia, the Czech Republic, the Federal Republic of Yugoslavia, Japan, the People's Republic of China, the Republic of Korea and Thailand and terminating the proceeding in respect of imports originating in Croatia and the Federal Republic of Yugoslavia(notified under document number C(2000) 2452)(2000/523/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1) (the basic Regulation), as last amended by Regulation (EC) No 905/98(2), and in particular Articles 8 and 9 thereof,After consulting the Advisory Committee,Whereas:A PROCEDURE(1) By Regulation (EC) No 449/2000(3), the Commission imposed a provisional anti-dumping duty on imports into the Community of certain malleable cast iron tube or pipe fittings originating in Brazil, the Czech Republic, Japan, the People's Republic of China, the Republic of Korea and Thailand, but imposed no duties on imports originating in Croatia and the Federal Republic of Yugoslavia because their market shares were found to be de minimis, and accepted the price undertaking offered by the exporting producer in the Czech Republic.(2) Following the adoption of the provisional anti-dumping measures, the Commission continued the investigation of dumping, injury and Community interest. The definitive findings and conclusions of the investigation are set out in Council Regulation (EC) No 1784/2000(4) imposing a definitive anti-dumping duty on imports of certain malleable cast iron tube or pipe fittings originating in Brazil, the Czech Republic, Japan, the People's Republic of China, the Republic of Korea and Thailand.(3) The investigation confirmed the provisional findings of injurious dumping relating to imports originating in Brazil, the Czech Republic, Japan, the People's Republic of China, the Republic of Korea and Thailand.B UNDERTAKINGS(4) Following the adoption of provisional anti-dumping measures, the only cooperating exporting producer in the Republic of Korea and one of the cooperating exporting producers in Thailand, offered acceptable price undertakings (within the meaning of Article 8(1) of the Basic Regulation).(5) According to those undertakings, the exporting producers in question have offered to sell to their unrelated customers at minimum prices.(6) The Commission considers that the undertakings offered by the exporting producers concerned can be accepted since they eliminate the injurious effect of the dumping by means of minimum prices established for each product type and an ad valorem duty for the types which were not exported to the Community during the investigation period. Moreover, the regular and detailed reports of their sales which the companies have undertaken to provide to the Commission will allow effective monitoring. Furthermore, the sales structure of these exporting producers is such that the Commission considers that the risk of circumvention of the agreed undertakings is limited.(7) In order to ensure observance of the undertakings and their effective monitoring, when the request for release for free circulation pursuant to the undertakings is presented, exemption from duty is conditional upon presentation to the relevant Member States' customs' sevices of valid "undertaking invoice" issued by the exporting producers from whom the undertaking is accepted and containing the information listed in the Annex to Regulation (EC) 1784/2000. Where no such invoice is presented or when it does not correspondent to the product presented to the customs' services, the appropriate rate of anti-dumping duty shall be payable in order to avoid circumvention of the undertakings.(8) In the event of a breach, or withdrawal of the undertakings, or if there are reasons to believe that the undertakings have been breached, a provisional or definitive anti-dumping duty may be imposed pursuant to Article 8(9) and (10) of the basic Regulation.C TERMINATION OF THE PROCEEDING(9) As regards Croatia and the Federal Republic of Yugoslavia, the volumes of imports originating in those countries were considered negligible in accordance with Articles 9(3) and 5(7) of the basic Regulation. Accordingly, the proceeding should be terminated with respect to imports originating in these two countries,HAS DECIDED AS FOLLOWS:Article 1The undertakings offered by the producers listed below, in the context of the anti-dumping proceeding concerning imports of certain malleable cast iron tube or pipe fittings originating in Brazil, Croatia, the Czech Republic, the Federal Republic of Yugoslavia, Japan, the People's Republic of China, the Republic of Korea and Thailand are hereby accepted.>TABLE>Article 2The anti-dumping proceeding concerning imports of certain malleable cast iron tube or pipe fittings originating in Croatia and the Federal Republic of Yugoslavia is herby terminated.Article 3This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Communities.Done at Brussels, 10 August 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 128, 30.4.1998, p. 18.(3) OJ L 55, 29.2.2000, p. 3.(4) See page 8 of this Official Journal.